Citation Nr: 0011568	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  95-00 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to a compensable evaluation for hiatal hernia, 
prior to June 8, 1993.

2. Entitlement to an evaluation in excess of 10 percent for 
hiatal hernia.

3. Entitlement to an increased rating for allergic rhinitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from August 1982 to May 
1992.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
action dated in March 1994, the RO granted service connection 
for hiatal hernia, and assigned a noncompensable evaluation, 
effective May 29, 1992, the day following the veteran's 
separation from service.  In addition, the RO denied service 
connection for allergic rhinitis.  Based on the receipt of 
additional evidence, the RO, in a rating decision dated April 
1996, increased the evaluation assigned for hiatal hernia to 
10 percent, effective June 8, 1993.  

By rating decision dated November 1996, the RO granted 
service connection for allergic rhinitis, and assigned a 
noncompensable evaluation, effective May 1992.  The veteran 
disagreed with the assigned rating.  Following the receipt of 
additional evidence, including the report of a Department of 
Veterans Affairs (VA) examination in July 1997, the RO, in a 
September 1997 rating action, assigned a 10 percent 
evaluation for allergic rhinitis, effective May 1992.  

This case was previously before the Board in February 2000, 
and was remanded for additional development of the record.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


REMAND

As noted in the February 2000 remand, all the veteran's 
records reflecting treatment by the VA have not been 
associated with the claims folder.  The record shows that the 
RO requested the records, but there is no indication that the 
medical facility forwarded any records.  The Board also notes 
that in a letter dated March 3, 2000, the RO asked the 
veteran to provide information concerning treatment he had 
received for hiatal hernia and allergic rhinitis.  He was 
given sixty days to respond to the letter.  However, the 
veteran's claims folder was forwarded to the Board prior to 
the expiration of the sixty-day period.  Finally, the Board 
points out that it had requested that the veteran be afforded 
examinations to evaluate the current severity of his 
conditions, but these were not scheduled.  The Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Clearly, the RO failed to 
comply with the instructions furnished in the February 2000 
remand.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his hiatal hernia 
and allergic rhinitis since his discharge 
from service.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran.  Even, if the 
veteran does not provide any information 
concerning treatment by private medical 
providers, the RO must obtain any VA 
treatment records.  

2.  The veteran should then be afforded 
VA examinations by specialists in 
gastrointestinal disease and ear, nose 
and throat disease, if available, to 
determine the nature and extent of his 
disabilities.  All necessary tests should 
be performed.  The claims folder should 
be made available to the examiners in 
conjunction with the examinations.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




